Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Jung et al. (U.S. App. 2005/0140605) teaches a pixel circuit (see Abstract), comprising a driving transistor (see Fig. 8, M1), a threshold storage subcircuit (M2 and C1), a data storage subcircuit (C2), a threshold storage control subcircuit (M6), a data writing control subcircuit (M3), an isolation control subcircuit (M5), a light-emitting control subcircuit (M4) and a light-emitting diode (OLED), wherein the threshold storage control subcircuit is electrically coupled to the threshold storage subcircuit and is configured to input a reference voltage into the threshold storage subcircuit in response to a signal (see Fig. 8, M6 and M2 connected to and controls voltage on C1); the threshold storage subcircuit is configured to store the reference voltage input by the threshold storage control subcircuit (see Fig. 8, M6 and M2 connected to and controls voltage on C1), and store a threshold voltage of the driving transistor in response to the signal (see Fig.8, M2 is connected to gate and drain of M1 and see Para. 18 where C1 has the threshold of M1 compensation and C2 has the data voltage); the data writing control subcircuit is electrically coupled to the data storage subcircuit, and is configured to input a data voltage into the data storage subcircuit in response to a first scanning signal (Sn is connected to the gate of M3 to read data from Dm into C2); the data storage subcircuit is configured to store the data voltage input by the data writing control subcircuit (Sn is connected to the gate of M3 to 
Han et al. (U.S. App. 2012/0007848) teaches first compensation control signal (see Fig. 6A, AL(t) is a second control signal).
	The references neither singularly nor in combination teach all the limitations of the most recent amendment filed 1-26-2021 that incorporates previously objected to subject matter.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.